OPINION OF THE COURT
Lawton, J.
The issue on this appeal is whether defendant, the State of New York (State), may be held liable for injuries caused by an escapee from a New York State Division for Youth (DFY) facility in the absence of a special relationship between the State and the injured person.
In 1992 Daniel Chadderdon was adjudicated a juvenile delinquent. He was placed in the custody of DFY and was initially held at DFYs Hasten Park Facility in Buffalo. In March 1994 he was transferred to a DFY facility outside of Rochester and in July 1995 he was transferred to a DFY facility in Binghamton. He escaped from that facility 11 days later. Approximately one month after the escape, Chadderdon robbed and beat Anthony Sebastian (claimant) into unconsciousness, dragged him out of his cab and ran over him with his cab. Chadderdon subsequently was convicted, inter alia, of attempted murder in the second degree and robbery in the first degree.
Nineteen months after the assault, claimant and his wife moved for leave to file a late claim against the State. In support of their motion for leave to file a late claim, claimants enumerated the serious injuries claimant had suffered, which had incapacitated him for an extensive period of time, and stated that they were unable to ascertain earlier Chadderdon’s violent history because of the confidentiality of DFY records (see, Social Services Law § 372 [4]; Executive Law § 501-c [1] [b]). The Court of Claims properly denied the motion on the ground that claimants had failed to show a “special relationship” with the State.
The proposed claim alleges that claimant’s injuries are the result of the State’s negligence in failing to prevent the escape of Chadderdon, provide adequate notice of the escape or take reasonable measures to capture him. Because those negligence claims arise out of the State’s performance of a governmental function and because no special relationship exists between the State and claimant, the State cannot be held liable to claimant for its alleged negligence (see, Kircher v City of Jamestown, 74 *262NY2d 251, 255-256; Miller v State of New York, 62 NY2d 506, 510; Williams v State of New York, 308 NY 548, 556-558; Cossano v State of New York, 129 AD2d 671).
In reaching that conclusion, I reject the dissent’s position that the detention of a juvenile delinquent in a DFY facility constitutes proprietary activity analogous to the State’s provision of in-patient medical and psychiatric care. Unlike patients receiving medical or psychiatric care at State facilities, all juvenile delinquents are placed in the custody of DFY by court order (see, Family Ct Act § 353.3). More significantly, medical and psychiatric patients are admitted to State facilities for treatment of their illnesses, while juvenile delinquents are placed with DFY because they “committed an act that would constitute a crime if committed by an adult” (Family Ct Act § 301.2 [1]). The fact that rehabilitation is the ultimate aim of the juvenile justice system does not transform the detention of juvenile delinquents into a proprietary function. Indeed, the Legislature has recognized that, with respect to the placement of juvenile delinquents, “the presentment agency’s paramount responsibility [is] to protect the safety of the community” (L 1985, ch 880, § 1). Protecting society by removing persons who commit criminal acts from the community and placing them in appropriate facilities is a uniquely governmental function. Whether the placement is in an adult prison or a juvenile facility, the governmental function is the same, i.e., the protection of the community. Thus, absent the existence of a special relationship, the State is not liable for injuries caused by an adult prisoner or a juvenile delinquent who escapes from the State’s custody (see, Williams v State of New York, supra, at 556-558; Cossano v State of New York, supra; see also, Marilyn S. v City of New York, 134 AD2d 583, 584, affd 73 NY2d 910). Finally, I note that the conclusion reached by the dissent will have a deleterious impact on the rehabilitative goals it emphasizes. To avoid the potential liability created by the dissent, those who have custody of juvenile delinquents will be required to focus their efforts and resources on confinement rather than rehabilitation. Accordingly, for reasons of sound precedent and policy, the order should be affirmed.